DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,631,358 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-18 of U.S. Patent No. 10,631,358 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brunel et al. (US Application 2019/0158137, hereinafter Brunel).
Regarding claims 1, 11, Brunel discloses a method (Figs. 1, 5, 8-11) of operating a wireless communication network (10) to serve a Fifth Generation New Radio (5GNR) User Equipment (UE) (201b) and a Long Term Evolution (LTE) UE (201a),  ([0088]-[0090]) the method comprising:
 a Central Unit (CU) (50, 240,401,411) receiving Fifth Generation Core (5GC) N2 signaling and responsively generating 5GNR RRC signaling ([0138],[0139],[0221],[0238]-[0239],[0248]-[0249], which recites  the RF communication system 410 can alternate between transmitting 4G LTE LB through the transmit chain 81 and transmitting 5G NR MB communications through the transmit chain 82. Additionally, when operating using 2UL, the RF communication system 410 can simultaneously transmit 4G LTE LB through the transmit chain 81 and transmit 5G NR MB communications through the transmit chain 82) ; the CU receiving 5GC N1 signaling([0138],[0139],[0221],[0238]-[0239],[0248]-[0249], which recites  the RF communication system 410 can alternate between transmitting 4G LTE LB through the transmit chain 81 and transmitting 5G NR MB communications through the transmit chain 82. Additionally, when operating using 2UL, the RF communication system 410 can simultaneously transmit 4G LTE LB through the transmit chain 81 and transmit 5G NR MB communications through the transmit chain 82); 
the CU circuitry converting a first portion of the 5GNR RRC signaling into LTE RRC signaling and converting a first portion of the 5GC N1 signaling into LTE Non-Access Signaling (NAS) ([0138],[0139],[0221],[0238]-[0239],[0248]-[0249], which recites  the RF communication system 410 can alternate between transmitting 4G LTE LB through the transmit chain 81 and transmitting 5G NR MB communications through the transmit chain 82. Additionally, when operating using 2UL, the RF communication system 410 can simultaneously transmit 4G LTE LB through the transmit chain 81 and transmit 5G NR MB communications through the transmit chain 82.  The RF communication system operates using inter-band LTE and 5G. When operating in SSUL, a single transmit chain (81 or 82) can be used to alternate between LTE and 5G transmissions or the RF communication system can alternate between transmitting LTE using the transmit chain 81 and transmitting 5G using the transmit chain 82. When operating using 2UL, the transmit chains 81, 82 can transmit LTE and 5G, respectively, or one of the transmit chains can simultaneously amplify an RF signal including an LTE and 5G component (for instance, when LTE and 5G are adjacent frequency channels).); 
the CU generating and transferring LTE Physical Layer High (PHY-H) signaling to an LTE Physical Layer Low (PHY-L) in an LTE Distributed Unit (DU) ([0138],[0139],[0221],[0238]-[0239],[0248]-[0249], which recites  the RF communication system 410 can alternate between transmitting 4G LTE LB through the transmit chain 81 and transmitting 5G NR MB communications through the transmit chain 82. Additionally, when operating using 2UL, the RF communication system 410 can simultaneously transmit 4G LTE LB through the transmit chain 81 and transmit 5G NR MB communications through the transmit chain 82.  The RF communication system operates using inter-band LTE and 5G. When operating in SSUL, a single transmit chain (81 or 82) can be used to alternate between LTE and 5G transmissions or the RF communication system can alternate between transmitting LTE using the transmit chain 81 and transmitting 5G using the transmit chain 82. When operating using 2UL, the transmit chains 81, 82 can transmit LTE and 5G, respectively, or one of the transmit chains can simultaneously amplify an RF signal including an LTE and 5G component (for instance, when LTE and 5G are adjacent frequency channels).);
 the CU generating and transferring 5GNR PHY-H signaling to an 5GNR PHY-L in a 5GNR DU([0138],[0139],[0221],[0238]-[0239],[0248]-[0249], which recites  the RF communication system 410 can alternate between transmitting 4G LTE LB through the transmit chain 81 and transmitting 5G NR MB communications through the transmit chain 82. Additionally, when operating using 2UL, the RF communication system 410 can simultaneously transmit 4G LTE LB through the transmit chain 81 and transmit 5G NR MB communications through the transmit chain 82.  The RF communication system operates using inter-band LTE and 5G. When operating in SSUL, a single transmit chain (81 or 82) can be used to alternate between LTE and 5G transmissions or the RF communication system can alternate between transmitting LTE using the transmit chain 81 and transmitting 5G using the transmit chain 82. When operating using 2UL, the transmit chains 81, 82 can transmit LTE and 5G, respectively, or one of the transmit chains can simultaneously amplify an RF signal including an LTE and 5G component (for instance, when LTE and 5G are adjacent frequency channels).);
the LTE DU receiving the LTE PHY-H signaling from the CU, and in response, wirelessly transferring the LTE RRC signaling and the LTE NAS signaling to the LTE UE([0138],[0139],[0221],[0238]-[0239],[0248]-[0249], which recites  the RF communication system 410 can alternate between transmitting 4G LTE LB through the transmit chain 81 and transmitting 5G NR MB communications through the transmit chain 82. Additionally, when operating using 2UL, the RF communication system 410 can simultaneously transmit 4G LTE LB through the transmit chain 81 and transmit 5G NR MB communications through the transmit chain 82.  The RF communication system operates using inter-band LTE and 5G. When operating in SSUL, a single transmit chain (81 or 82) can be used to alternate between LTE and 5G transmissions or the RF communication system can alternate between transmitting LTE using the transmit chain 81 and transmitting 5G using the transmit chain 82. When operating using 2UL, the transmit chains 81, 82 can transmit LTE and 5G, respectively, or one of the transmit chains can simultaneously amplify an RF signal including an LTE and 5G component (for instance, when LTE and 5G are adjacent frequency channels).);  and 
the 5GNR DU receiving the 5GNR PHY-H signaling from the CU, and in response, wirelessly transferring the second portion of the 5GNR RRC signaling and the second portion of the 5GC N1 signaling to the 5GNR UE([0138],[0139],[0221],[0238]-[0239],[0248]-[0249], which recites  the RF communication system 410 can alternate between transmitting 4G LTE LB through the transmit chain 81 and transmitting 5G NR MB communications through the transmit chain 82. Additionally, when operating using 2UL, the RF communication system 410 can simultaneously transmit 4G LTE LB through the transmit chain 81 and transmit 5G NR MB communications through the transmit chain 82.  The RF communication system operates using inter-band LTE and 5G. When operating in SSUL, a single transmit chain (81 or 82) can be used to alternate between LTE and 5G transmissions or the RF communication system can alternate between transmitting LTE using the transmit chain 81 and transmitting 5G using the transmit chain 82. When operating using 2UL, the transmit chains 81, 82 can transmit LTE and 5G, respectively, or one of the transmit chains can simultaneously amplify an RF signal including an LTE and 5G component (for instance, when LTE and 5G are adjacent frequency channels).).  
Regarding claims 2, 12, Brunel discloses the method of claim I wherein: the CU generating and transferring the LTE PHY-H signaling comprises LTE resource element 
Regarding claims 3, 13, Brunel discloses the method of claim I wherein: the CU generating and transferring the 5GNR PHY-H signaling comprises 5GNR resource element mapping; and the 5GNR DU wirelessly transferring the 5GNR RRC signaling and the 5GC N1 signaling to the 5GNR UE comprises performing 5GNR fast Fourier transforms([0138],[0139],[0149].[0221],[0238]-[0239],[0248]-[0249]).   
Regarding claims 4, 14, Brunel discloses the method of claim I wherein: the CU generating the LTE PHY-H signaling comprises LTE resource element mapping; the CU generating the 5GNR PHY-H signaling comprises 5GNR resource element mapping; the LTE DU transferring the LTE RRC signaling and the LTE NAS signaling comprises performing LTE fast Fourier transforms; and the 5GNR DU transferring the 5GNR RRC signaling and the 5GC N1 signaling comprises performing 5GNR fast Fourier transforms([0138],[0139],[0149].[0221],[0238]-[0239],[0248]-[0249]).    
Regarding claims 5, 15,  Brunel discloses the method of claim 1 wherein: the CU generating the LTE PHY-H signaling comprises LTE layer mapping; and   the LTE DU transferring the LTE RRC signaling and the LTE NAS signaling to the LTE UE comprises LTE precoding([0138],[0139],[0221],[0238]-[0239],[0248]-[0249]).  
Regarding claims 6,16, Brunel discloses the method of claim 1 wherein: the CU generating and transferring the 5GNR PHY-H signaling comprises 5GNR layer mapping; and the 5GNR DU transferring the 5GNR RRC signaling and the 5GC N1 signaling comprises 5GNR precoding([0138],[0139],[0221],[0238]-[0239],[0248]-[0249]).  
Regarding claims 7, 17,Brunel discloses the method of claim 1 wherein: the CU generating the LTE PHY-H signaling comprises LTE layer mapping; the CU generating the 5GNR PHY-H signaling comprises 5GNR layer mapping; the LTE DU transferring the LTE RRC signaling and the LTE NAS signaling comprises LTE precoding; and the 5GNR DU transferring the 5GNR RRC signaling and the 5GC N1 signaling comprises 5GNR precoding([0138],[0139],[0221],[0238]-[0239],[0248]-[0249]).   
Regarding claims 8, 18, Brunel discloses the method of claim 1 wherein: the CU generating the LTE PHY-H signaling comprises LTE scrambling; and the LTE DU transferring the LTE RRC signaling and the LTE NAS signaling to the LTE UE comprises LTE modulation mapping([0138],[0139],[0221],[0238]-[0239],[0248]-[0249]).   
Regarding claims 9, 19, Brunel discloses the method of claim 1 wherein: the CU generating the 5GNR PHY-H signaling comprises 5GNR scrambling; and the 5GNR DU transferring the 5GNR RRC signaling and the 5GC N1 signaling comprises 5GNR modulation mapping ([0138], [0139], [0221], [0238]-[0239], [0248]-[0249]).    
Regarding claims 10, 20,  Brunel discloses the method of claim 1 wherein: the CU generating the LTE PHY-H signaling comprises LTE scrambling; the CU transferring the 5GNR PHY-H signaling comprises 5GNR scrambling; and the LTE DU transferring the LTE RRC signaling and the LTE NAS signaling comprises LTE modulation mapping; and the 5GNR DU transferring the 5GNR RRC signaling and the 5GC N1 signaling comprises 5GNR modulation mapping([0138],[0139],[0221],[0238]-[0239],[0248]-[0249]).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.